DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities: the recitation of “wherein tubular” should instead read --wherein the tubular--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing element” in claims 1, 10, and 12, and “flexible element” in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “sensing element,” see claim 2; for “flexible element,” see claim 11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support for a distal outer layer “encapsulating” at least a portion of the distal electrical conductor. ¶ 0052 of the specification as filed states that the conductors 170 and 172 are coated with an insulating layer, which is not the same as encapsulation. Although there may be an insulating layer around the core members and tubular member as well (i.e. under the distal conductor), this is a separate layer such that one layer does not “encapsulate.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it contains the trademark/trade name MP35N®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0255145 (“Smith”) in view of US Patent Application Publication 2006/0122537 (“Reynolds”) and US Patent Application Publication 2013/0296692 (“Vanney”).
Regarding claim 1, Smith teaches [a]n intravascular device, comprising: a guide wire (Fig. 2, sensor and guide wire assembly 21) …; a connector disposed at a proximal portion of the guide wire (Fig. 2, male connector at the proximal (right) end as described in ¶ 0024); a sensing element disposed at a distal portion of the guide wire (Fig. 2, sensor element 22); a proximal electrical conductor in electrical communication with the connector (Fig. 2, signal transmitting cables 31); a distal electrical conductor in electrical communication with the sensing element (Fig. 2, signal transmitting cables 31) … .
Smith does not appear to explicitly teach the guide wire comprising: a proximal core comprising a first end section, and a distal core comprising a second end section coupled to the first end section at a first location.
Reynolds teaches a composite guidewire (Title) made from a proximal core having a first end section and a distal core having a second end section, the end sections coupled at a first location (Fig. 2, ¶ 0038, at joint 12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the guide wire of Smith of two separate cores, as in Reynolds, for the purpose of achieving different performance features at different parts of the guide wire (Reynolds: ¶ 0003).
Smith-Reynolds does not appear to explicitly teach the proximal and distal electrical conductors being different conductors, coupled at a second location to establish electrical communication between the connector and the sensing element, wherein the first location and the second location are proximate to one another.
Vanney teaches a medical guidewire (Title) that uses two conductors to take a signal from a distal end to a proximal end (leads 72 from a sensor assembly 54 at a distal end are soldered to distal end leads of wiring 74 at solder joints 80 (Fig. 4, ¶ 0073) and deliver the sensor signal to connector assembly 98 as shown in Fig. 10). The conductors are joined at a location towards the distal end (Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different joined electrical conductors for the transmitting cables of Smith, as in Vanney, for the purpose of enabling e.g. separate manufacture of the sensor (so that it would not need to be manufactured with incredibly long wires/leads) and to make assembly easier with shorter distal conductors (Vanney: ¶¶s 0052, 0053). The combination therefore results in different but proximate joining locations for the guide wires and the conductors (e.g. the location for the conductors being more distal than the location for the guide wires, but both locations still being close to each other as suggested by Fig. 7 of Reynolds and Fig. 4 of Vanney).
Regarding claim 2, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches wherein the sensing element comprises at least one of a pressure sensor or a flow sensor (Smith: ¶¶s 0002, 0006, 0022, etc.).
Regarding claims 3 and 4, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a tubular member positioned around the first and second end sections, wherein tubular member comprises a hypotube (Reynolds: Fig. 2, tubular member 18, ¶ 0042).
Regarding claim 5, Smith-Reynolds-Vanney teaches all the features with respect to claim 3, as outlined above. Smith-Reynolds-Vanney further teaches wherein the distal electrical conductor extends along an outside of the tubular member (Vanney: Fig. 4, the conductors are on the outside of corewire 52; Reynolds: Fig. 2, the joint does not accommodate a conductor). 
Regarding claim 6, Smith-Reynolds-Vanney teaches all the features with respect to claim 3, as outlined above. Smith-Reynolds-Vanney further teaches wherein the first and second end sections are fixedly secured to one another within the tubular member by at least one of a solder or an adhesive (Reynolds: ¶¶s 0031, 0048, etc., soldering).
Regarding claims 7 and 8, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches wherein the proximal core and the distal core each comprise a least one of 304V Stainless Steel, Nitinol, NiTiCo, or MP34N®, wherein the distal core is formed of a different material than the proximal core (Reynolds: ¶¶s 0032 and 0034; 304V stainless for proximal and Nitinol for distal).
Regarding claim 9, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches wherein the first end section comprises a distal engagement structure, and wherein the second end section comprises a proximal engagement structure engaged with the distal engagement structure (Reynolds: e.g. the angles shown in Fig. 2).
Regarding claims 10 and 11, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a flexible element proximal of the sensing element, wherein the flexible element comprises at least one of a coil or a polymer (Smith: Fig. 2, polymer layer 27).
Regarding claims 12 and 13, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a flexible element distal of the sensing element, wherein the flexible element comprises at least one of a coil or a polymer (Smith: Fig. 2, coil spring 25).
Regarding claim 14, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a hydrophilic coating (Smith: ¶ 0033).
Regarding claim 15, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches wherein the guide wire comprises an outer diameter of approximately 0.014″, 0.018″, or 0.035″ (Smith: ¶ 0031; Reynolds: ¶ 0062, etc.).
Regarding claim 16, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a proximal outer layer encapsulating at least a portion of the proximal electrical conductor such that the proximal electrical conductor is insulated from the proximal core (Smith: Fig. 4, polymer coating 67, ¶ 0030, for the purpose of increasing the diameter of the core wire, which allows for greater design options).
Regarding claim 17, Smith-Reynolds-Vanney teaches all the features with respect to claim 16, as outlined above. Smith-Reynolds-Vanney further teaches wherein the distal electrical conductor is electrically coupled to the proximal electrical conductor through a removed section of the proximal outer layer (Vanney: Fig. 4, ¶ 0073. The polymer layer 67 that encapsulates the cables 71 in Fig. 4 of Smith must eventually be removed to expose the conductors to allow coupling with the distal conductors of the sensor).
Regarding claim 18, Smith-Reynolds-Vanney teaches all the features with respect to claim 1, as outlined above. Smith-Reynolds-Vanney further teaches a distal outer layer encapsulating at least a portion of the distal electrical conductor (Smith: Fig. 4, polymer coating 67, ¶ 0030, for the purpose of increasing the diameter of the core wire, which allows for greater design options. Also note the desirability in Vanney: ¶ 0054 of isolating leads 72 from the corewire).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,772,564 (“the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generally broader than, and therefore anticipated by, the claims of the reference patent.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791